Citation Nr: 1122229	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-39 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Crohn's disease.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for an abdominal hernia.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1973 to November 1973.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for service connection for hypertension, Crohn's disease, hemorrhoids, and an abdominal hernia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is warranted for the Veteran's claims for service connection for hypertension, Crohn's disease, hemorrhoids, and an abdominal hernia.

When obtaining records in federal custody, VA must make as many requests as are necessary to obtain relevant records, and such efforts must continue until the records are obtained or it becomes reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 C.F.R.            § 3.159(c)(2) (2010).   The Board observes that, when records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  

In the instant case, the Veteran's service treatment records from his period of active duty from August 1973 to November 1973 have not been associated with the Veteran's claims file.  The Veteran's claims file indicates that the RO made only one attempt to obtain the Veteran's service treatment records: in June 2009, the RO submitted a Personnel Information Exchange System search for the Veteran's service treatment records.  Such a search yielded only limited records relating to the Veteran's inactive service in the United States Army Reserves, and it yielded no information relating to his active duty service.  A second attempt to obtain such information was not made, nor were efforts made to obtain records from the medical facility from which the Veteran claims he received treatment during service.  The RO, in its October 2009 rating decision, notified the Veteran that "efforts to obtain [the Veteran's] service treatment records from all potential sources were unsuccessful."  Unfortunately, the Board finds that inadequate efforts have been undertaken to attempt to locate the Veteran's service treatment records, and further efforts must be taken to locate the Veteran's service treatment records before the Board may proceed with a decision in the instant case.

Additionally, VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010).  The third element, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McLendon, 20 Vet. App. at 83.  

With respect to the Veteran's claim for service connection for an abdominal hernia, the record contains evidence that the Veteran currently suffers from a left inguinal hernia.  The record therefore contains evidence that the Veteran may have a current hernia disability, and the first McLendon element is met.

With respect to the second McLendon element, an in-service event, injury, or disease, while, as noted above, the Veteran's service treatment records from his period of active duty service are generally unavailable, the Veteran submitted a page from his treatment records indicating that the Veteran had a "groin problem" or "abscess" that was irrigated and drained in August of 1973.  The record, therefore, suggests the possible presence of an in-service event, injury, or disease, and the second McLendon element is met.

While the record suggests both that the Veteran may have a current hernia disability and an in-service onset of such condition, there is no medical opinion of record addressing the etiology of the Veteran's inguinal hernia.  As such, the Board believes a VA examination should be scheduled to determine the nature and severity of the Veteran's hernia and the relationship, if any, between this condition and the Veteran's active duty military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must conduct additional efforts to attempt to obtain the Veteran's service treatment records from his period of active duty military service from August 1973 to November 1973, to include requesting such information from the Veteran, requesting records from the medical facilities from which the Veteran claims he received treatment during service, and attempting to obtain service treatment records from the National Personnel Records Center.  All information obtained should be associated with the claims file, including all negative replies.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

If no service records from the Veteran's period of active duty military service from August 1973 to November 1973 can be found, or if they have been destroyed, the RO should request specific confirmation of that fact and make a formal finding of such unavailability.

2.  Then, the RO should schedule the Veteran for a VA medical examination with an examiner of appropriate expertise to determine the nature, severity, and etiology of the Veteran's inguinal hernia.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.

The examiner should be asked to identify any current inguinal hernia, and the examiner should explicitly state whether it is at least as likely as not (i.e. 50 percent or greater probability) that such disability is etiologically related to the Veteran's active duty military service.  

The Board notes that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims of entitlement to service connection for hypertension, Crohn's disease, hemorrhoids, and an abdominal hernia.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


